Citation Nr: 1822904	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment in the amount of $1,318.40 for Veterans Retraining Assistance Program (VRAP) education benefits was validly created.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The overpayment of VRAP education benefits was not properly created and the debt in the amount of $1,318.40 is invalid.  


CONCLUSION OF LAW

The overpayment of VRAP education benefits in the amount of $1,318.40 was not properly created and is invalid.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211 (November 21, 2011); 38 U.S.C. §§ 501, 3015(a)(1), 3452(b), 5107(b), 5302 (2012); 38 C.F.R. §§ 1.911, 21.4270 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran disputes the validity of the overpayment of the VRAP education benefits and asserts that he was a full-time student throughout the entire period on appeal.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.911.  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Here, the Veteran was in receipt of VRAP education benefits to pursue a massage therapy certificate at a VA approved college.  An eligible veteran is entitled to up to 12 months of retraining assistance provided by the VA to pursue a program of education for training, on a full-time basis offered by a community college or a technical school designed to provide training for a high-demand occupation.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211 (November 21, 2011); 38 C.F.R. § 21.4270.  In order to be considered a "full-time" student for "non-college degree courses", each participating veteran is required to be enrolled in a course load that is "14 semester hours or equivalent."  See 38 C.F.R. § 21.4270.  

In this case, the Veteran was awarded VRAP education benefits at a monthly rate of $1,564.00 beginning August 19, 2013 through November 15, 2013, for three separate nonstandard course terms (August 19-September 13, 2013; September 16-October 11, 2013; and, October 21-November 15, 2013).  As is relevant to this appeal, after the Veteran was in receipt of his VRAP education benefits, he notified VA that his college unilaterally amended his final course term (previously certified as October 21-November 15, 2013) to October 21-December 12, 2013.  As a result, VA determined that the Veteran was not enrolled on a full-time basis during this entire period, and that his last day of full-time enrollment was November 14, 2013.  As such, VA determined that the Veteran received an overpayment of $1,318.40.  

After a review of the evidence, the Board determines that the overpayment of $1,318.40 was not properly created and the debt is invalid.  As a preliminary matter, the Board notes that the Veteran's October 21-December 12, 2013 course term is a "nonstandard" course term that is equivalent to a standard course term of 13.5 semester hours.  See 38 C.F.R. § 21.4272(g).  

Next, even if the Board agrees with VA's determination that the Veteran's massage therapy program was properly classified as a "non-college degree course," the Board observes that while the Veteran's 13.5 semester hours is less than the 14 hours required to be considered "full-time," it is nevertheless greater than the 13 hours used to consider students at the next lower "three-fourths time" criteria.  See 38 C.F.R. § 21.4272(g).  More importantly, Note 2 of 38 C.F.R. § 21.4272(g) states that a student "enrolled for 12 or 13 semester hours" will be considered "full-time" if the college considers the student to be "full-time" for administrative purposes.  Here, the college specifically stated on its revised certification that the Veteran was still considered full-time.  As such, the evidence is in at least in equipoise that the Veteran was a "full-time" student during the period on appeal.  See 38 C.F.R. § 21.4270(c).  

Alternatively, the Board notes that the Veteran's massage therapy program is a structured and organized certificate program, and not merely a loosely associated group of "non-college degree course."  Therefore, the Board finds these classes to be more akin the types of programs identified under the "Professional accredited and equivalent" category in 38 C.F.R. § 21.4270.  Thus, using the "clock hours" criteria to measure "full-time" status in this category, the Board finds that the Veteran was a "full-time" student during the period on appeal.  

As a result, an overpayment of VRAP education benefits has not been validly created.


ORDER

The overpayment of VRAP education benefits in the amount of $1,318.40 was not properly created and is invalid.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


